Citation Nr: 1641143	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005 and from October 2007 to October 2008. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from March 2009 (hearing loss) and June 2010 (allergic rhinitis) rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in October 2011 and April 2015.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

First with respect to right ear hearing loss, a VA audiologist determined at an April 2012 VA examination that the Veteran has hearing loss in this ear that was etiologically related to service, but hearing loss disability as defined by 38 C.F.R. § 3.385 (2015) was not shown at that time.  As it is possible that hearing in the right ear has deteriorated since that time, and given the competent evidence linking hearing loss in the right ear to service, the Board finds that the Veteran should be afforded a VA audiometric examination to determine if hearing loss disability in the right ear is currently demonstrated.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the claim for service connection for allergic rhinitis, the Board notes that the March 2016 opinion addressing this matter conducted pursuant to the April 2015 remand was not in compliance with the remand instructions, and does not reflect the standard of review-namely the "clear an unmistakable evidence standard"-required for claims for service connection based on aggravation of disabilities, such as the Veteran's allergic rhinitis in the instant case, that are not noted at entrance to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Here, the March 2016 clinician spoke in terms of "highly likely," "not likely," and "likely" in various segments of the opinion.  Moreover, this clinician did not, as requested in the most recent remand, specifically address the assertions relating allergic rhinitis to the Veteran's reported exposure to burn pits, dust storms, and other environmental toxins while serving in Iraq and Afghanistan.  As such, the Board finds that a clarifying opinion is needed from the March 2016 nurse practitioner or a suitable substitute.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

In light of the necessary development above and the March 2016 clinician's comment that obtaining the records from the Veteran's hospitalization for pneumonia as a teenager, referenced in the service treatment reports, would be helpful in making a determination with respect to the clinical history that existed prior to service, the AOJ will be asked to conduct the appropriate efforts to obtain any records of this hospitalization that may be available.  Finally, the AOJ will be requested to obtain any additional VA treatment reports (currently dated through September 2014) not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and assist him in obtaining any existing reports from the reported hospitalization for pneumonia as a teenager prior to service.  All attempts to obtain any records must be documented in the claims file.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all records of VA outpatient treatment dated after September 2014.  

3.  Arrange for a VA audiological examination, that includes pure tone audiometry testing and a controlled speech discrimination test using the Maryland CNC test,  to determine if the Veteran currently as a hearing loss disability in the right ear that satisfies the criteria of 38 C.F.R. § 3.385.  

4.  Arrange for an addendum opinion from the March 2016 nurse practitioner addressing the claim for service connection for allergic rhinitis.  The record, to include a copy of this Remand, must be made available to and reviewed by the clinician.  If the March 2016 VA clinician is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The clinician is asked to address the following: 

(A) Is there clear and unmistakable evidence that allergic rhinitis pre-existed service? 

(i) If there is clear and unmistakable evidence that allergic rhinitis pre-existed service, is there clear and unmistakable evidence that the pre-existing allergic rhinitis did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?   Consider any evidence regarding the events prior to service.  This can include a description of symptoms given by the Veteran as well as recorded documentation.  Rationale (which would include pointing to particular evidence of record (recorded and lay) that supports any medical conclusion.  The prior opinion failed to include rationale but instead relied upon conclusory statements.  

(ii) If there was an increase in the severity of such pre-existing allergic rhinitis during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  Again, the examiner must point to the evidence (lay and recorded) that supports any conclusions made.  Conclusory statements without analysis will not be accepted as competent.  

(B) If there is no clear and unmistakable evidence that allergic rhinitis existed prior to service, is it at least as likely as not (i.e., probability of 50 percent) that the allergic Veteran's rhinitis had its onset during any period of service or is otherwise related to his active duty service, to include his reported exposure to burn pits, dust storms, and other environmental toxins while serving in Iraq and Afghanistan?

In answering the foregoing, the examiner must consider the lay and medical evidence of record, including the service treatment reports dated in May and September 2003 which show treatment for a persistent cough and head cold, as well as the post-deployment questionnaires wherein the Veteran reported having chronic cough and runny nose, as well as consistent exposure to sand and dust and occasional exposure to smoke from burning trash/feces, vehicle/truck exhaust fumes, tent heater smoke, and JP8 or other fumes. 

The rationale for each opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated, the Veteran's claims that have been remanded should be adjudicated based on the entirety of the evidence.  If any such claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




